Hardin, P. J.,
(concurring.) Section 395 of the Code of Civil Procedure provides that “an acknowledgment” contained in a writing is the only competent evidence to take a case out of the statute of limitations. “An acknowledgment” of the debt by the defendant is made manifest by his letter. “It was a distinct recognition of the existence of the debt.” Anderson v. Sibley, 28 Hun. 18. It was said in Allen v. Trisdorfer, (Com. Pl. N. Y.) 4 N. Y. Supp. 896, that upon such “an acknowledgment the plaintiff was entitled to recover.” I concur in the opinion of Merwin, J., and favor an affirmance.
Judgment and order affirmed, with costs.